303 F.2d 278
R. B. TYLER COMPANY, Robert W. Hyde, Jr., Trading as HydeConstruction Company, and United States Fidelityand Guaranty Company, Appellants,v.The UNITED STATES of America for the Use and Benefit ofSMITH ENGINEERING AND CONSTRUCTION COMPANY, Appellee.
No. 19356.
United States Court of Appeals Fifth Circuit.
June 11, 1962.

Appeal from the United States District Court for the Northern District of Florida; George Harrold Carswell, Judge.
Frank J. Dougherty, Jr., Louisville, Ky., Joe Harrell, Pensacola, Fla., Glenn L. Schilling, Louisville, Ky., for appellants.
Raymond A. Hepner, Pensacola, Fla., Wm. Fisher, Pensacola, Fla., for appellees.
Before CAMERON, JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
In this appeal the findings of fact, and the inferences and conclusions drawn from them, are challenged.  No purpose would be served by a recital of the matters disclosed by the record.  Having found no error, the district court's judgment is


2
Affirmed.